office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc tege eoeg celivingston genin-150490-06 number info release date index no ----------------------- -------------------------------- ----------------------------------------- --------------------------------- dear ------------- the chief_counsel forwarded me your letter of october asking for reconsideration of our advice with respect to the federal tax treatment of benefits paid under the new traumatic servicemembers’ group_life_insurance program tsgl i authorized by u s c 1980a he asked me to respond we appreciate your having provided us with a copy of the advice your agency received from the irs in on a related matter as it showed us where there was an oversight in our analysis of the tax treatment of tsgli benefits after reconsideration we have concluded that the tsgli benefits are exempt from taxation this letter supersedes the letter sent to you by employment_tax branch on date tsgli was enacted as part of the emergency supplemental appropriations act for defense the global war on terror and tsunami relief pub_l_no sec_1032 119_stat_231 h_r rep no pincite conf_rep it is codified pincite u s c 1980a the legislation explicitly states that tsgli operates as a rider on a servicemembers group_life_insurance sgli policy sgli is a low cost group_life_insurance program available to servicemembers and administered by a private insurance_company pursuant to u s c active_duty servicemembers who have an sgli policy in force and are traumatically injured under certain circumstances will receive tsgli benefits through their sgli policy congress specifically provided that any payment due or to become due under servicemembers’ group_life_insurance made to or on account of an insured or a beneficiary shall be exempt from taxation u s c g as the authorities on the interpretation of the statutes governing sgli and tsgli you have advised us that u s c g applies to tsgli because tsgli operates as a rider on an sgli policy congress enacted sec_134 of the internal_revenue_code in to provide a framework for determining which military benefits are to be excluded from income for federal_income_tax purposes under sec_134 qualified military benefits are excludable from gross_income generally a qualified_military_benefit is defined in sec_134 as any allowance or in-kind benefit other than personal_use of a vehicle which is received by any member or former member of the uniformed_services of the united_states or any dependent of such member by reason of such member’s status or service as a member of such uniformed service and was excludable from gross_income on date under any provision of law regulation or administrative practice which was in effect on such date however sec_134 provides that benefits beyond this definition can still be excludable from gross_income under another section of the internal_revenue_code sec_140 of the code directs that f or exemption of benefits under laws administered by the veterans’ administration see sec_5301 of title united_states_code sec_5301 provides that p ayments of benefits due or to become due under any law administered by the secretary made to or on account of a beneficiary shall be exempt from taxation it is our understanding that sec_5301 does not apply to sgli or tsgli because those insurance programs are administered by a private insurance_company rather than by the federal government nevertheless congress enacted virtually identical language in u s c g to convey its intent that the exemption from taxation apply equally to sgli congress subsequently enacted tsgli and incorporated it into the law so as to bring tsgli under u s c g the legislative_history of sec_140 does not give any clear indication why section g of title is not specifically listed in sec_140 of the code nevertheless the similarity of language between section g and sec_5301 the clear congressional intent that section g in the context of sgli and vgli parallel sec_5301 in the context of life_insurance programs administered by the federal government and the specific structure of tsgli as a rider on sgli and as a benefit subject_to u s c g leads us to conclude that tsgli benefits are not subject_to federal income_taxation to conclude otherwise would abrogate the effect of section g as applied to tsgli general principles of statutory construction compel us to reconcile different statutory provisions so as to give meaning to all of them in this case we believe sec_134 and sec_140 of the internal_revenue_code and sections g and a of title are best read together as providing for exemption of tsgli benefits from federal income_taxation macro form rev department of the treasury - internal_revenue_service because we conclude that tsgli benefits are not subject_to federal income_taxation reporting of payment of such benefits is not required under the internal_revenue_code if you have any further questions please contact me at ----- ------------- sincerely catherine e livingston assistant chief_counsel exempt_organizations employment_tax government entities tax exempt government entities macro form rev department of the treasury - internal_revenue_service
